IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 23, 2009
                                     No. 08-40908
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

GILBERTO ALEJANDRO MALDONADO-REYES,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 5:08-CR-20-1




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Gilberto Maldonado-Reyes pleaded guilty to possession with intent to dis-
tribute a quantity in excess of 500 grams of cocaine. On appeal, he challenges

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-40908

his sentence and his counsel’s effectiveness with regard to his sentence. The
government argues that he waived his right to appeal.
      We review the validity of an appeal waiver de novo. United States v.
Burns, 433 F.3d 442, 445 (5th Cir. 2005). Our review of the record shows that
Maldonado-Reyes’s waiver of appeal was knowing and voluntary, see United
States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005), and is therefore valid, so we
decline to consider the merits of his claims. The appeal is DISMISSED.




                                       2